 


109 HRES 684 IH: Supporting the goals of National Manufacturing Week, congratulating manufacturers and their employees for their contributions, growth and innovation, and recognizing the challenges facing the manufacturing sector.
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 684 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mr. Gillmor (for himself and Mr. Shimkus) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Supporting the goals of National Manufacturing Week, congratulating manufacturers and their employees for their contributions, growth and innovation, and recognizing the challenges facing the manufacturing sector. 
 
Whereas for more than a century, the manufacturing sector has been the primary source of economic growth in the United States; 
Whereas manufacturing is central to both economic security and national security; 
Whereas every dollar in manufactured goods sold generates an additional $1.43 in intermediate economic activity, which is an output higher than that of any other economic sector; 
Whereas manufacturers are responsible for almost 2/3 of all private-sector research and development conducted in the United States, which benefits other manufacturers and other industries; 
Whereas manufactured goods make up 62 percent of products exported from the United States, a number that is double the percentage of 10 years ago; 
Whereas in the last 20 years, manufacturing productivity has increased twice as much as productivity in other economic sectors, enabling American manufacturers to pay employees higher wages and at the same time to compete in a world market; 
Whereas employees in the manufacturing sector are compensated an average of more than $54,000 annually, the highest average compensation level in the private sector; 
Whereas the manufacturing sector has contributed significantly to economic growth and tax receipts at all levels of government, paying 1/3 of all corporate taxes collected by State and local governments; and 
Whereas March 20–23, 2006, has been designated as National Manufacturing Week by the National Association of Manufacturers as a week to celebrate the contributions of manufacturing to the United States economy: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals of National Manufacturing Week; 
(2)congratulates manufacturers and their employees for their ongoing contributions to growth and innovation and for the key role they play in promoting and ensuring a brighter and stronger future for the Nation; and 
(3)recognizes that the manufacturing sector is facing serious, new challenges to its international preeminence which affect prospects for future growth of the United States economy. 
 
